DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 30 June 2022. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0094116 by Walley et al. (Walley hereinafter).

Regarding claim 1, Walley discloses a machine implemented method comprising: alternately energizing [see at least paragraph 0076] multiple transmit coils [see at least Figure 4A, plurality of (410)] in a first device [see at least Figure 4A, (401)]; receiving indications of received signal strength [see at least paragraph 0045, “including signal strength”; paragraph 0070, “may including calculating signal strength”] at multiple receive coils [see at least paragraphs 0080, “the receiving device 402 can also have a plurality of coils”] in a second device [see at least paragraph 0074, “The preferred coils may be a predetermined number of coils”…; Figure 4A, (402)]; selecting a first pair of coils including a first transmit coil and a first receive coil having the greatest received signal strength [see at least paragraph 0081]; controlling the first transmit coil to transmit energy via a transmit controller in the first device [see at least paragraphs 0072 and 0078-0081; Figure 2, (210)]; controlling the first receive coil to receive energy via a receive controller in the second device [see at least paragraphs 0072 and 0078-0081; Figure 8A, (830) or (840)]; and transferring energy from the first transmit coil to the first receive coil [see at least paragraphs 0072 and 0078-0081].

Regarding claim 2, Walley discloses the method of claim 1 wherein the first device comprises a charging station [see at least Figure 4A, (401)] and the second device comprises a battery powered device having a battery that receives the transferred energy [see at least paragraph 0031].

Regarding claim 9, Walley discloses the method of claim 1 wherein alternately energizing the transmit coils comprises sequentially polling the transmit coils [see at least paragraph 0076].

Regarding claim 10, Walley discloses the method of claim 1 and further comprising detecting the presence of the second device prior to alternately energizing multiple transmit coils [see at least Figure 10, (1010)-(1020)].

Regarding claim 11, Walley discloses the method of claim 1 and further comprising: receiving a charging parameter prior to transferring energy between the selected first pair of coils [see at least paragraphs 0051, 0060 and 0078]; and controlling transferring energy in accordance with the received charging parameter [see at least paragraphs 0051, 0060 and 0078].

Regarding claim 12, Walley discloses a non-transitory machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method [see at least paragraph 0025], the operations comprising: alternately energizing [see at least paragraph 0076] multiple transmit coils [see at least Figure 4A, plurality of (410)] in a first device [see at least Figure 4A, (401)]; receiving indications of received signal strength [see at least paragraph 0045, “including signal strength”; paragraph 0070, “may including calculating signal strength”] at multiple receive coils [see at least paragraphs 0080, “the receiving device 402 can also have a plurality of coils”] in a second device [see at least paragraph 0074, “The preferred coils may be a predetermined number of coils”…; Figure 4A, (402)]; selecting a first pair of coils including a first transmit coil and a first receive coil having the greatest received signal strength [see at least paragraph 0081]; controlling the first transmit coil to transmit energy via a transmit controller in the first device [see at least paragraphs 0072 and 0078-0081; Figure 2, (210)]; controlling the first receive coil to receive energy via a receive controller in the second device [see at least paragraphs 0072 and 0078-0081; Figure 8A, (830) or (840)]; and transferring energy from the first transmit coil to the first receive coil [see at least paragraphs 0072 and 0078-0081].

Regarding claim 13, Walley discloses the device of claim 12 wherein the first device comprises a charging station [see at least Figure 4A, (401)] and the second device comprises a battery powered device having a battery that receives the transferred energy [see at least paragraph 0031].

Regarding claim 17, Walley discloses the device of claim 12 wherein alternately energizing the transmit coils comprises sequentially polling the transmit coils [see at least paragraph 0076].

Regarding claim 18, Walley discloses the device of claim 12 wherein the operations further comprise: receiving a charging parameter prior to transferring energy between the selected first pair of coils [see at least paragraphs 0051, 0060 and 0078]; and controlling transferring energy in accordance with the received charging parameter [see at least paragraphs 0051, 0060 and 0078].

Regarding claim 19, Walley discloses a device comprising: a processor [see at least paragraph 0025; Figure 8A, (830) or (840)]; and a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations [see at least paragraph 0025] comprising: receiving a first signal [see at least paragraph 0076] at a first receive coil [see at least paragraphs 0080, “the receiving device 402 can also have a plurality of coils”] from a transmit coil [see at least Figure 4A, plurality of (410)] of a charging station [see at least Figure 4A, (401)]; receiving a second signal [see at least paragraph 0076] at a second receive coil [see at least paragraphs 0080, “the receiving device 402 can also have a plurality of coils”] from a different transmit coil [see at least Figure 4A, plurality of (410)] of the charging station [see at least Figure 4A, (401)]; measuring first and second signal strengths received at each of the first and second receive coils [see at least paragraph 0045, “including signal strength”; paragraph 0070, “may including calculating signal strength”; paragraph 0081]; sending indications of the first and second signal strengths to the charging station [see at least paragraph 0081]; and receiving energy transfer from the charging station at one of the first and second receive coils having the greatest received signal strength [see at least paragraphs 0072 and 0078-0081], wherein the one of the first and second receive coils is controlled to receive energy via a controller [see at least Figure 8A, (830) or (840)].

Regarding claim 20, Walley discloses the method of claim 19 wherein the operations further comprise: sending a charging parameter via the controller prior to receiving the energy transfer [see at least paragraphs 0051, 0060 and 0078]; and receiving the energy transfer in accordance with the sent charging parameter [see at least paragraphs 0051, 0060 and 0078].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6, 8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0094116 by Walley et al. (Walley hereinafter) in view of US 2021/0184509 by Muryanto et al. (Muryanto hereinafter).

Regarding claim 3, Walley discloses the method of claim 2.
Walley fails to disclose wherein the second device is foldable such that receive coils change position in response to folding the second device.  However, Muryanto discloses charging glasses [see at least Figure 2, (202)] with foldable arms [see at least Figure 2, (210-1) and (210-n)] in which the receive coils [see at least Figure 2, multiple (212)] would change position in response to folding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention as it is simply a design choice as to which devices the charging pad would charge and glasses with foldable arms are a known device which would need to be charged, therefore, allowing for the charging of glasses with foldable arms would increase the number of devices the charging pad could charge, eliminating the need for another charging device while expanding the usefulness of the charging pad.

Regarding claim 4, Walley in view of Muryanto teaches the method of claim 3.
Muryanto discloses wherein the second device includes foldable ear stems [see at least Figure 2, (210-1) and (210-n)] of smart glasses [see at least Figure 2, (202)], each stem having a receive coil [see at least Figure 2, multiple (212)].

Regarding claim 5, Walley in view of Muryanto teaches the method of claim 4.
Muryanto discloses wherein the charging station has a charging surface with two charging coils [see at least Figure 2, multiple (102)] positioned to align with the receive coils of the ear stems [see at least Figure 2, multiple (212)], and wherein folding the ear stems changes a distance of the receive coils from the charging surface [this is an inherent property of folding ear stems, as when the ear stems are folded, the position changes].

Regarding claim 6, Walley in view of Muryanto teaches the method of claim 5.
Muryanto discloses wherein one of the receive coils is closer to one of the charging coils based on how the ear stems are folded [this is an inherent property of folding ear stems, as when the ear stems are folded, the position changes which would result in positioning closer or farther away] and wherein the first pair of coils comprises the closer pair of coils [this is based on signal strength as already disclose by Walley above].

Regarding claim 8, Walley discloses the method of claim 1.
Walley fails to disclose wherein the first device has an opening keyed to receive the second device in a registered manner.  However, Muryanto discloses this limitation [see at least Figure 8A, (802); Figure 9A, (902)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an opening keyed to receive the second device in a registered manner so as to reduce/eliminate alignment issues when placing the second device on the charging pad, thus ensuring more efficient energy transfer.

Regarding claim 14, Walley discloses the device of claim 13.
Walley fails to disclose wherein the second device includes foldable ear stems of smart glasses, each stem having a receive coil, such that receive coils change position in response to folding.  However, Muryanto discloses charging glasses [see at least Figure 2, (202)] with foldable arms [see at least Figure 2, (210-1) and (210-n)] in which the receive coils [see at least Figure 2, multiple (212)] would change position in response to folding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention as it is simply a design choice as to which devices the charging pad would charge and glasses with foldable arms are a known device which would need to be charged, therefore, allowing for the charging of glasses with foldable arms would increase the number of devices the charging pad could charge, eliminating the need for another charging device while expanding the usefulness of the charging pad.

Regarding claim 15, Walley in view of Muryanto teaches the device of claim 14.
Muryanto discloses wherein the charging station has a charging surface with two charging coils [see at least Figure 2, multiple (102)] positioned to align with the receive coils of the ear stems [see at least Figure 2, multiple (212)], and wherein folding the ear stems changes a distance of the receive coils from the charging surface [this is an inherent property of folding ear stems, as when the ear stems are folded, the position changes].

Regarding claim 16, Walley in view of Muryanto teaches the device of claim 15.
Muryanto discloses wherein one of the receive coils is closer to one of the charging coils based on how the ear stems are folded [this is an inherent property of folding ear stems, as when the ear stems are folded, the position changes which would result in positioning closer or farther away] and wherein the first pair of coils comprises the closer pair of coils [this is based on signal strength as already disclose by Walley above].

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0094116 by Walley et al. (Walley hereinafter) in view of US 2012/0249064 by Negishi et al. (Negishi hereinafter).

Regarding claim 7, Walley discloses the method of claim 1.
It is believed that Walley fully conceptualizes the following limitations in paragraph 0081 as it is stated “select the coils of the power station” and “select coils of the receiving device”.  For examining purposes, Walley fails to explicitly disclose and further comprising: selecting a second pair of coils including a second transmit coil and a second receive coil having the second greatest received signal strength; and transferring energy from the second transmit coil to the second receive coil.  However, Negishi discloses transferring power from a charging pad with multiple coils [see at least Figure 2(a), (100) and multiple (110)] through a first and second receive coil of a second device [see at least Figure 2(a), (1) and multiple (10); paragraph 0037].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize multiple transmission/receive coil pairs at the same time, to allow for a larger transfer of power between the transmitter and receiver, thus reducing charging time for the secondary device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836